Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Sharad Jaitly, M.D.,
(OI File No. H-13-43064-9),

Petitioner,
v.

The Inspector General,
Department of Health & Human Services.

Docket No. C-14-1258
Decision No. CR3543
Date: December 30, 2014
DECISION

Petitioner, Sharad Jaitly, M.D., is excluded from participating in Medicare, Medicaid, and
all federal health care programs pursuant to section 1128(b)(1)(A)(ii) of the Social
Security Act (Act) (42 U.S.C. § 1320a-7(b)(1)(A)(ii)), effective May 20, 2014. There is a
proper basis for Petitioner’s exclusion based upon his conviction of a misdemeanor
criminal offense, committed after August 21, 1996, related to fraud with respect to an act
or omission other than the delivery of a health care item or service, in a health care
program operated by the federal, state, or local government. Petitioner’s exclusion for a
three-year period is not unreasonable. Act § 1128(c)(3)(D) (42 U.S.C. § 1320a-
1(c)(3)(D)).’

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General (1.G.) for the Department of Health and Human Services notified
Petitioner by letter dated April 30, 2014, that he was being excluded from participation in
Medicare, Medicaid, and all federal health care programs for a period of three years. The
1G. cited section 1128(b)(1) of the Act as the basis for Petitioner’s exclusion and stated
that the exclusion was based upon his conviction in the Albany City Court of the State of
New York.’

Petitioner timely requested a hearing on May 27, 2014. On June 6, 2014, the case was
assigned to me to hear and decide. I convened a telephone prehearing conference on July
1, 2014, the substance of which is memorialized in my Prehearing Conference Order and
Schedule for Filing Briefs and Documentary Evidence (Prehearing Order) issued on July
1,2014. On August 15, 2014, the I.G. filed a motion for summary judgment, a brief in
support of summary judgment (I.G. Br.), and I.G. Exs. 1 through 3. Petitioner filed a
brief in opposition (P. Br.) on October 6, 2014, with no exhibits. The LG. filed a reply
brief on November 4, 2014 (I.G. Reply). Petitioner did not object to my consideration of
1G. Exs. | through 3 and they are admitted as evidence.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s right to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(b)(1)(A) of the Act, the Secretary may exclude from
participation in any federal health care program an individual convicted under federal or
state law of a misdemeanor criminal offense committed after August 21, 1996, related to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of any health care item or service or with
respect to any act or omission in a health care program not subject to section 1128(a)(1),
operated by or financed in whole or part by any federal, state, or local government.
Pursuant to section 1128(b)(1)(B), the Secretary may exclude from participation in any

> Petitioner did not file a copy of the April 30, 2014, I.G. notice with its request for
hearing. On June 30, 2014, counsel for the I.G. uploaded a copy of the April 30 I.G.
notice to the Departmental Appeal Board’s Electronic Filing System (DAB e-File) Item
No. 4.
federal health care program an individual convicted under federal or state law of a
misdemeanor criminal offense committed after August 21, 1996, related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct with
respect to any act or omission in a program other than a health care program operated or
financed by a federal, state or local government. The Secretary has promulgated
regulations implementing these provisions of the Act. 42 C.F.R. § 1001.201(a) 3

Section 1128(c)(3)(D) of the Act provides that an exclusion imposed under section
1128(b)(1) of the Act will be for a period of three years, unless the Secretary determines
in accordance with published regulations that a shorter period is appropriate because of
mitigating circumstances or that a longer period is appropriate because of aggravating
circumstances. 42 C.F.R. § 1001.201(b). Recognized aggravating and mitigating factors
are those listed in 42 C.F.R. § 1001.201(b)(2) and (3).

The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that provides the basis of the exclusion. 42 C.F.R.

§ 1001.2007(c), (d). Petitioner bears the burden of proof and the burden of persuasion on
any affirmative defenses or mitigating factors, and the I.G. bears the burden on all other
issues. 42 C.F.R. § 1005.15(b).

B. Issues

The Secretary has by regulation limited my scope of review to two issues:
Whether the I.G. has a basis for excluding an individual or entity from
participating in Medicare, Medicaid, and all other federal health care programs;
and

Whether the length of the proposed exclusion is unreasonable.

42 CFR. § 1001.2007(a)(1).

3 References are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner timely filed his request for hearing, and I have
jurisdiction.

2. Summary judgment is appropriate.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction
pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The Secretary has provided by
regulation that a sanctioned party has the right to hearing before an ALJ, and both the
sanctioned party and the I.G. have a right to participate in the hearing. 42 C.F.R.

§§ 1005.2-.3. Either or both parties may choose to waive appearance at an oral hearing
and to submit only documentary evidence and written argument for my consideration.
42 C.F.R. § 1005.6(b)(5). An ALJ may also resolve a case, in whole or in part, by
summary judgment. 42 C.F.R. § 1005.4(b)(12).

Summary judgment is appropriate, and no hearing is required where either: there are no
disputed issues of material fact and the only questions that must be decided involve
application of law to the undisputed facts; or the moving party prevails as a matter of law
even if all disputed facts are resolved in favor of the party against whom the motion is
made. A party opposing summary judgment must allege facts which, if true, would
refute the facts relied upon by the moving party. Deciding a case on summary judgment
differs from deciding a case on the merits after a hearing. An ALJ does not assess
credibility or weigh conflicting evidence when deciding a case on summary judgment.
Bartley Healthcare Nursing and Rehab., DAB No. 2539 at 2-3 (2013); Senior Rehab. &
Skilled Nursing Ctr., DAB No. 2300 at 3 (2010); Holy Cross Village at Notre Dame, Inc.,
DAB No. 2291 at 5 (2009).

There are no genuine issues of material fact in dispute in this case. Petitioner does not
deny that he entered a guilty plea in Albany City Court of a misdemeanor offense of
Obstructing Governmental Administration. P. Br. at 1,3. Petitioner argues that his
conviction did not relate to fraud, theft, embezzlement, breach of fiduciary responsibility,
or other financial misconduct and that his conviction was not in connection with the
delivery of any health care item or service. All the issues raised by Petitioner must be
resolved against him as a matter of law. Accordingly, summary judgment is appropriate.
3. Section 1128(b)(1)(A)(ii) of the Act permits Petitioner’s exclusion
from participation in Medicare, Medicaid, and all other federal health
care programs.

The I.G. notice of exclusion dated April 30, 2014 cited section 1128(b)(1) of the Act as
the basis for Petitioner’s exclusion. DAB e-File Item No. 4. The LG. also cites section
1128(b)(1) as the basis for exclusion in its brief. I.G. Br. at 3-6; I.G. Reply. Because the
offense to which Petitioner entered a guilty plea was related to Medicaid, a state health
care program, only section 1128(b)(1)(A) is applicable in this case, because

section 1128(b)(1)(B) does not apply to government health care programs.

IL also conclude that section 1128(b)(1)(A)(ii) is the applicable provision of the Act in this
case. My analysis is as follows. Section 1128(b)(1)(A)(ii) states that it applies to
misdemeanor convictions for offenses other than those offenses covered by section
1128(a)(1), that is, felony or misdemeanor offenses related to the delivery of a health care
item or service under Medicare or a state health care program. Because Petitioner’s
offense was related to the New York Medicaid program, Petitioner would have been
subject to mandatory exclusion under section 1128(a)(1) of the Act if his offense was
related to the delivery of an item or service under Medicaid. Section 1128(a)(1) of the
Act mandates exclusion of one convicted of an offense, felony or misdemeanor, related to
delivery of an item or service under Medicare or a state healthcare program such as New
York Medicaid. Therefore, while the I.G. notice of exclusion and the I.G. brief are not
precise as to the basis for Petitioner’s discretionary exclusion, only if section
1128(b)(1)(A)(ii) of the Act applies, does the Secretary have the discretion to impose a
permissive exclusion rather than a mandatory exclusion for a minimum of five years. I
presume that the Secretary and her delegate, the I.G., act in accordance with their lawful
authority. The pertinent provision of section 1128(b)(1)(A)(ii) of the Act is:

(b) PERMISSIVE EXCLUSION. — The Secretary may
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

(1) CONVICTION RELATING TO FRAUD. — Any
individual or entity that has been convicted for an offense
which occurred after [August 21, 1996] the date of the
enactment of the Health Insurance Portability and
Accountability Act of 1996, under Federal or State law —

(A) of a criminal offense consisting of a misdemeanor
relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct —
(ii) with respect to any act or omission in a health care
program (other than those specifically described in
subsection (a)(1)) operated by or financed in whole or
in part by any Federal, State, or local government
agency;...

Thus, the elements for exclusion pursuant to section 1128(b)(1)(A)(ii) are: (1) conviction
in a state or federal court; (2) conviction is of a misdemeanor offense relating to fraud,
theft, embezzlement, breach of fiduciary responsibility, or other financial misconduct;
and (3) the offense is related to any act or omission in a health care program operated by
the federal, state, or local government, other than the delivery of a health care item or
service.

On April 5, 2013, a Special Assistant Attorney General in the Medicaid Fraud Control
Unit filed an Information in Albany City Court, County of Albany, New York, charging
Petitioner with one count of Obstructing Governmental Administration in the second
degree, in violation of N.Y. Penal Law § 195.05. I.G. Ex. 3. The Information alleged
that Petitioner:

[I]ntentionally obstructed or impaired a governmental
function of the New York State Department of Health to
accurately process and approve Medicaid provider enrollment
requests by means of the independently unlawful act of filing
a Medicaid Provider Enrollment Application with New York
State Department of Health containing false statements as to
his prior restriction from the Medicaid program and prior
enrollment denials.

* Petitioner may complain that the I.G. notice of exclusion was insufficient to give
Petitioner notice of the legal basis for his exclusion. I agree that the I.G. notice should
have been more precise. However, I find no prejudice to Petitioner. The I.G.’s citation
to section 1128(b)(1) of the Act gave Petitioner notice that it was necessary for him to
defend all possible bases for permissive exclusion under that section. In his request for
hearing and his brief, Petitioner does not argue he is not subject to permissive exclusion
under section 1128(b)(1)(A)(ii) of the Act, even though the I.G. notice clearly did not
limit the basis for exclusion to either section 1128(b)(1)(A)(i) or (ii). I presume counsel
is competent and, therefore, conclude that the omission of any discussion of section
1128(b)(1)(A)(ii) was a reasoned tactical judgment and not a strategic error.
1G. Ex. 3 at 2. On April 4, 2013, Petitioner waived his right to a jury trial, signed a plea
agreement, and entered a guilty plea to the single count contained in the Information.
1G. Ex. 2. The plea agreement states that Petitioner understood that by pleading guilty,
the plea “will operate just like a conviction of guilty after a jury trial.” IG. Ex. 2 at 2
§4g. Petitioner also indicated that he understood that a condition of his plea agreement
was “a prohibition from applying to become a Medicaid or Medicaid Managed Care
provider in New York State.” [.G. Ex. 2 at 3 §7. Petitioner admits in his plea agreement
that:

[B]etween about November 1, 2010 and February 8, 2011, as
a duly licensed physician in the State of New York, [he]
intentionally obstructed or impaired a governmental function
of the New York State Department of Health to accurately
process and approve Medicaid provider enrollment requests
by means of the independently unlawful act of filing a
Medicaid Provider Enrollment Application with New York
State Department of Health containing false statements as to
[his] prior restriction from the Medicaid program and prior
enrollment denials and such application was filed with the
New York State Department of Health in order to become a
Medicaid eligible provider in the State of New York.

1G. Ex. 2 at 3-4 914. The court entered a Certificate of Conviction, convicting Petitioner
of a violation of N.Y. Penal Law § 195.05 and imposing a sentence of a fine and court
surcharge on April 9, 2013. LG. Ex. 1.

Petitioner does not dispute that he was convicted of an offense for purposes of section
1128(b). An individual or entity is considered to have been “convicted” of an offense if,
among other things, “there has been a finding of guilt against the individual or entity by a
Federal, State, or local court,” or “when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal, State, or local court” Act

§ 1128(4)(2), (3) (42 U.S.C. § 1320a-7(i)(2), (3)). Petitioner’s guilty plea was accepted
by the state court and he was found guilty pursuant to his guilty plea. Accordingly, I
conclude that Petitioner was convicted within the meaning of section 1128(b)(1) of the
Act.

Petitioner disputes that his misdemeanor conviction for Obstructing Governmental
Administration in the second degree is a conviction for an offense relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct.
Petitioner argues that he did not omit information from his Medicare enrollment
application with the intent to harm or injure any person or health care program. P. Br. at
3-4. Petitioner contends he did not intend to harm the New York Medicaid program, but
“he was merely trying to comply with his employer’s requirement that all employees
involved in the supervision of medical services to Medicaid patients be enrolled in the
Medicaid program . . . he did not even intend to bill Medicaid for services that were
covered by Medicaid.” P. Br. at 4. Thus, Petitioner believes his misdemeanor conviction
was not related to fraud or other financial misconduct.

“Fraud” is “a knowing misrepresentation of the truth or concealment of a material fact to
induce another to act to his or her detriment.” Black’s Law Dictionary 685 (8th ed.
2004). Petitioner pled guilty to Obstructing Governmental Administration, and his plea
agreement states that he intentionally obstructed or impaired a governmental function to
process and approve Medicaid enrollment applications by filing an application containing
false statements as to his prior restrictions and Medicaid enrollment denials, in order to
become a Medicaid eligible provider in New York. I.G. Ex. 2 at 3-4. Thus, Petitioner
admitted to making intentional misrepresentations and false statements in his enrollment
application in order to induce the New York Medicaid program to approve his application
so he could become eligible to provide Medicaid services. Petitioner argues that when
withholding material information on his Medicaid enrollment application, he did not
intend to harm the Medicaid program and he only intended to comply with his
employer’s requirements. However, whether or not Petitioner intended to bill Medicaid
or whether he made the false statements in his Medicaid enrollment application only to
comply with his employer’s requirements is not determinative. What is determinative is
that Petitioner signed a plea agreement indicating that he submitted a Medicaid
enrollment application containing false statements for the purpose of becoming a
Medicaid eligible provider in the State of New York. After review of the underlying
facts, I conclude that the misdemeanor offense of Obstructing Governmental
Administration is related to fraud. Thus, Petitioner was convicted of an offense relating
to fraud which is subject to 1128(b)(1)(A) of the Act.

Petitioner also disputes that his conviction for Obstructing Governmental Administration
was related to the delivery of a health care item or service under a state health care
program because Petitioner never “delivered any health care items or services in any way
in relation to the application.” P. Br. at 4. Iagree. As already discussed, if Petitioner’s
offense had been related to the delivery of an item or service under New York Medicaid,
his exclusion would have been mandatory pursuant to section 1128(a)(1) of the Act and
for the minimum period of five years under section 1128(c)(3)(b). The offense Petitioner
admitted to was intentionally obstructing or impairing processing and approval of
Medicaid enrollment applications by filing a Medicaid application that contained false
statements about his prior restrictions and Medicaid enrollment denials. Petitioner’s
offense clearly falls within the scope of section 1128(b)(1)(A)(ii) not section
1128(b)(1)(A)(i). Petitioner does not address section 1128(b)(1)(A)(ii) or deny its
application in this case as a basis for his exclusion.

Accordingly, I conclude that all three elements of section 1128(b)(1)(A)(ii) of the Act
have been met and there is a basis for Petitioner’s exclusion.

4. Petitioner’s exclusion for three years is not unreasonable.

The period of exclusion under section 1128(b)(1) is three years, unless aggravating or
mitigating factors justify lengthening or shortening that period. Act § 1128(c)(3)(D);
42 CFR. § 1001.201(b)(1). Only the mitigating factors authorized by 42 C.F.R.

§ 1001.201(b)(3) may be considered to reduce the period of exclusion. The notice letter
states that the I.G. considered one aggravating and one mitigating factor in determining
the length of Petitioner’s exclusion for three years. The notice indicates that the I.G.
considered as an aggravating circumstance that Petitioner has been the subject of an
adverse action, as the New York Office of the Medicaid Inspector General excluded
Petitioner from participation in the Medicaid program. The I.G. also considered as a
mitigating circumstance that Petitioner was convicted of three of fewer misdemeanor
offenses and the entire amount of financial loss to a Government program or to other
individuals due to acts that resulted from the conviction is less than $1,500. DAB e-File
Item No. 4.

Petitioner does not argue that any other mitigating factors listed in 42 C.F.R.

§ 1001.201(b)(3) existed that the I.G. did not consider when determining the length of
Petitioner’s exclusion. I am limited to considering only the mitigating factors in

42 C.F.R. § 1001.201(b)(3) to determine whether a downward adjustment from a three-
year exclusion may be made. 42 C.F.R. § 1005.4(c)(6). The I.G. appropriately
considered one aggravating and one mitigating factor when determining the length of
Petitioner’s exclusion for three years. Petitioner has failed to show by a preponderance
of the evidence that there are mitigating factors that may be grounds for shortening
Petitioner’s exclusion to less than the minimum three-year period of exclusion required
by section 1128(c)(3)(D) of the Act. Accordingly, I conclude that Petitioner’s exclusion
for a period of three years is not unreasonable.

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all other federal health care programs for a period of three years, effective
May 20, 2014.

/s/
Keith W. Sickendick
Administrative Law Judge

